EXHIBIT 10.14


 

SUBSIDIARY GUARANTY

 

New York, New York

 

July 31, 2008

 

FOR VALUE RECEIVED, and in consideration of note purchases from, loans made or
to be made or credit otherwise extended or to be extended by the Purchasers (as
defined below) to or for the account of MICRO COMPONENT TECHNOLOGY, INC., a
Minnesota corporation (the “Company”), from time to time and at any time and for
other good and valuable consideration and to induce the Purchasers, in their
discretion, to purchase such notes, make such loans or other extensions of
credit and to make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as the Creditor Parties (as defined below) may
deem advisable, each of the undersigned (and each of them if more than one, the
liability under this Guaranty being joint and several) (jointly and severally
referred to as “Guarantors” or “the undersigned”) unconditionally guaranties to
the Creditor Parties, their successors, endorsees and assigns the prompt payment
when due (whether by acceleration or otherwise) of all present and future
obligations and liabilities of any and all kinds of the Company to the Creditor
Parties and of all instruments of any nature evidencing or relating to any such
obligations and liabilities upon which the Company or one or more parties and
the Company is or may become liable to the Creditor Parties, whether incurred by
the Company as maker, endorser, drawer, acceptor, guarantors, accommodation
party or otherwise, and whether due or to become due, secured or unsecured,
absolute or contingent, joint or several, and however or whenever acquired by
the Creditor Parties, whether arising under, out of, or in connection with
(i) that certain Securities Purchase Agreement dated as of the date hereof (as
amended, restated, modified and/or supplemented from time to time, the
“Securities Purchase Agreement”) by and between the Company, the purchasers
named therein or which thereafter become a party thereto (each a “Purchaser” and
collectively, the “Purchasers”) and LV Administrative Services, Inc., as
administrative and collateral agent for the Purchasers (in such capacity, the
“Agent”) (the Purchasers and the Agent, each a “Creditor Party” and
collectively, the “Creditor Parties”) and (ii) each Related Agreement referred
to in the Securities Purchase Agreement (the Securities Purchase Agreement and
each Related Agreement, as each may be amended, modified, restated or
supplemented from time to time, are collectively referred to herein as the
“Documents”), or any documents, instruments or agreements relating to or
executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, or any other indebtedness,
obligations or liabilities of the Company to the Creditor Parties, whether now
existing or hereafter arising, direct or indirect, liquidated or unliquidated,
absolute or contingent, due or not due and whether under, pursuant to or
evidenced by a note, agreement, guaranty, instrument or otherwise (all of which
are herein collectively referred to as the “Obligations”), and irrespective of
the genuineness, validity, regularity or enforceability of such Obligations, or
of any instrument evidencing any of the Obligations or of any collateral
therefor or of the existence or extent of such collateral, and irrespective of
the allowability, allowance or disallowance of any or all of the Obligations in
any case commenced by or against the Company under Title 11, United States Code,
including, without limitation, obligations or indebtedness of the Company for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.  Terms not
otherwise defined herein shall

 

1

--------------------------------------------------------------------------------


 

have the meaning assigned such terms in the Securities Purchase Agreement.  In
furtherance of the foregoing, the undersigned hereby agrees as follows:

 


NO IMPAIRMENT.  THE CREDITOR PARTIES MAY AT ANY TIME AND FROM TIME TO TIME,
EITHER BEFORE OR AFTER THE MATURITY THEREOF, WITHOUT NOTICE TO OR FURTHER
CONSENT OF THE UNDERSIGNED, EXTEND THE TIME OF PAYMENT OF, EXCHANGE OR SURRENDER
ANY COLLATERAL FOR, RENEW OR EXTEND ANY OF THE OBLIGATIONS OR INCREASE OR
DECREASE THE INTEREST RATE THEREON, OR ANY OTHER AGREEMENT WITH THE COMPANY OR
WITH ANY OTHER PARTY TO OR PERSON LIABLE ON ANY OF THE OBLIGATIONS, OR
INTERESTED THEREIN, FOR THE EXTENSION, RENEWAL, PAYMENT, COMPROMISE, DISCHARGE
OR RELEASE THEREOF, IN WHOLE OR IN PART, OR FOR ANY MODIFICATION OF THE TERMS
THEREOF OR OF ANY AGREEMENT BETWEEN ANY CREDITOR PARTY AND THE COMPANY OR ANY
SUCH OTHER PARTY OR PERSON, OR MAKE ANY ELECTION OF RIGHTS THE CREDITOR PARTIES
MAY DEEM DESIRABLE UNDER THE UNITED STATES BANKRUPTCY CODE, AS AMENDED, OR ANY
OTHER FEDERAL OR STATE BANKRUPTCY, REORGANIZATION, MORATORIUM OR INSOLVENCY LAW
RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY (ANY OF
THE FOREGOING, AN “INSOLVENCY LAW”) WITHOUT IN ANY WAY IMPAIRING OR AFFECTING
THIS GUARANTY.  THIS GUARANTY SHALL BE EFFECTIVE REGARDLESS OF THE SUBSEQUENT
INCORPORATION, MERGER OR CONSOLIDATION OF THE COMPANY, OR ANY CHANGE IN THE
COMPOSITION, NATURE, PERSONNEL OR LOCATION OF THE COMPANY AND SHALL EXTEND TO
ANY SUCCESSOR ENTITY TO THE COMPANY, INCLUDING A DEBTOR IN POSSESSION OR THE
LIKE UNDER ANY INSOLVENCY LAW.


 


GUARANTY ABSOLUTE.  SUBJECT TO SECTION 5(C) HEREOF, EACH OF THE UNDERSIGNED
JOINTLY AND SEVERALLY GUARANTEES THAT THE OBLIGATIONS WILL BE PAID STRICTLY IN
ACCORDANCE WITH THE TERMS OF THE DOCUMENTS AND/OR ANY OTHER DOCUMENT, INSTRUMENT
OR AGREEMENT CREATING OR EVIDENCING THE OBLIGATIONS, REGARDLESS OF ANY LAW,
REGULATION OR ORDER NOW OR HEREAFTER IN EFFECT IN ANY JURISDICTION AFFECTING ANY
OF SUCH TERMS OR THE RIGHTS OF THE COMPANY WITH RESPECT THERETO.  GUARANTORS
HEREBY KNOWINGLY ACCEPT THE FULL RANGE OF RISK ENCOMPASSED WITHIN A CONTRACT OF
“CONTINUING GUARANTY” WHICH RISK INCLUDES THE POSSIBILITY THAT THE COMPANY WILL
CONTRACT ADDITIONAL INDEBTEDNESS, OBLIGATIONS AND LIABILITIES FOR WHICH
GUARANTORS MAY BE LIABLE HEREUNDER AFTER THE COMPANY’S FINANCIAL CONDITION OR
ABILITY TO PAY ITS LAWFUL DEBTS WHEN THEY FALL DUE HAS DETERIORATED, WHETHER OR
NOT THE COMPANY HAS PROPERLY AUTHORIZED INCURRING SUCH ADDITIONAL INDEBTEDNESS,
OBLIGATIONS AND LIABILITIES.  THE UNDERSIGNED ACKNOWLEDGE THAT (I) NO ORAL
REPRESENTATIONS, INCLUDING ANY REPRESENTATIONS TO EXTEND CREDIT OR PROVIDE OTHER
FINANCIAL ACCOMMODATIONS TO THE COMPANY, HAVE BEEN MADE BY ANY CREDITOR PARTY TO
INDUCE THE UNDERSIGNED TO ENTER INTO THIS GUARANTY AND (II) ANY EXTENSION OF
CREDIT TO THE COMPANY SHALL BE GOVERNED SOLELY BY THE PROVISIONS OF THE
DOCUMENTS.  THE LIABILITY OF EACH OF THE UNDERSIGNED UNDER THIS GUARANTY SHALL
BE ABSOLUTE AND UNCONDITIONAL, IN ACCORDANCE WITH ITS TERMS, AND SHALL REMAIN IN
FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE RELEASED, SUSPENDED,
DISCHARGED, TERMINATED OR OTHERWISE AFFECTED BY, ANY CIRCUMSTANCE OR OCCURRENCE
WHATSOEVER, INCLUDING, WITHOUT LIMITATION: (A) ANY WAIVER, INDULGENCE, RENEWAL,
EXTENSION, AMENDMENT OR MODIFICATION OF OR ADDITION, CONSENT OR SUPPLEMENT TO OR
DELETION FROM OR ANY OTHER ACTION OR INACTION UNDER OR IN RESPECT OF THE
DOCUMENTS OR ANY OTHER INSTRUMENTS OR AGREEMENTS RELATING TO THE OBLIGATIONS OR
ANY ASSIGNMENT OR TRANSFER OF ANY THEREOF, (B) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS
RELATING TO THE OBLIGATIONS OR ANY ASSIGNMENT OR TRANSFER OF ANY THEREOF,
(C) ANY FURNISHING OF ANY ADDITIONAL SECURITY TO THE CREDITOR PARTIES OR THEIR
ASSIGNEES OR ANY ACCEPTANCE THEREOF OR ANY RELEASE OF ANY SECURITY BY THE
CREDITOR PARTIES OR THEIR ASSIGNEES, (D) ANY LIMITATION ON ANY PARTY’S LIABILITY
OR OBLIGATION UNDER THE DOCUMENTS OR ANY OTHER DOCUMENTS, INSTRUMENTS OR
AGREEMENTS RELATING TO THE OBLIGATIONS OR ANY ASSIGNMENT OR TRANSFER OF ANY
THEREOF OR ANY INVALIDITY OR UNENFORCEABILITY,

 

2

--------------------------------------------------------------------------------



 


IN WHOLE OR IN PART, OF ANY SUCH DOCUMENT, INSTRUMENT OR AGREEMENT OR ANY TERM
THEREOF, (E) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION,
ADJUSTMENT, DISSOLUTION, LIQUIDATION OR OTHER LIKE PROCEEDING RELATING TO THE
COMPANY, OR ANY ACTION TAKEN WITH RESPECT TO THIS GUARANTY BY ANY TRUSTEE OR
RECEIVER, OR BY ANY COURT, IN ANY SUCH PROCEEDING, WHETHER OR NOT THE
UNDERSIGNED SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING, (F) ANY
EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL, OR ANY RELEASE, OR
AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY GUARANTY OR SECURITY,
FOR ALL OR ANY OF THE OBLIGATIONS OR (G) ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE
UNDERSIGNED.  ANY AMOUNTS DUE FROM THE UNDERSIGNED TO THE CREDITOR PARTIES SHALL
BEAR INTEREST UNTIL SUCH AMOUNTS ARE PAID IN FULL AT THE HIGHEST RATE THEN
APPLICABLE TO THE OBLIGATIONS.  OBLIGATIONS INCLUDE POST-PETITION INTEREST
WHETHER OR NOT ALLOWED OR ALLOWABLE.


 


WAIVERS.


 


THIS GUARANTY IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION.  THE CREDITOR
PARTIES SHALL BE UNDER NO OBLIGATION TO INSTITUTE SUIT, EXERCISE RIGHTS OR
REMEDIES OR TAKE ANY OTHER ACTION AGAINST THE COMPANY OR ANY OTHER PERSON OR
ENTITY LIABLE WITH RESPECT TO ANY OF THE OBLIGATIONS OR RESORT TO ANY COLLATERAL
SECURITY HELD BY IT TO SECURE ANY OF THE OBLIGATIONS AS A CONDITION PRECEDENT TO
THE UNDERSIGNED BEING OBLIGATED TO PERFORM AS AGREED HEREIN AND EACH OF THE
GUARANTORS HEREBY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE BY STATUTE OR
OTHERWISE WHICH WOULD REQUIRE THE CREDITOR PARTIES TO DO ANY OF THE FOREGOING. 
EACH OF THE GUARANTORS FURTHER CONSENTS AND AGREES THAT THE CREDITOR PARTIES
SHALL BE UNDER NO OBLIGATION TO MARSHAL ANY ASSETS IN FAVOR OF GUARANTORS, OR
AGAINST OR IN PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.  THE UNDERSIGNED HEREBY
WAIVES ALL SURETYSHIP DEFENSES AND ANY RIGHTS TO INTERPOSE ANY DEFENSE,
COUNTERCLAIM OR OFFSET OF ANY NATURE AND DESCRIPTION WHICH THE UNDERSIGNED MAY
HAVE OR WHICH MAY EXIST BETWEEN AND AMONG ANY CREDITOR PARTY, THE COMPANY AND/OR
THE UNDERSIGNED WITH RESPECT TO THE UNDERSIGNED’S OBLIGATIONS UNDER THIS
GUARANTY, OR WHICH THE COMPANY MAY ASSERT ON THE UNDERLYING DEBT, INCLUDING BUT
NOT LIMITED TO FAILURE OF CONSIDERATION, BREACH OF WARRANTY, FRAUD, PAYMENT
(OTHER THAN CASH PAYMENT IN FULL OF THE OBLIGATIONS), STATUTE OF FRAUDS,
BANKRUPTCY, INFANCY, STATUTE OF LIMITATIONS, ACCORD AND SATISFACTION, AND USURY.


 


EACH OF THE UNDERSIGNED FURTHER WAIVES (I) NOTICE OF THE ACCEPTANCE OF THIS
GUARANTY, OF THE MAKING OF ANY SUCH LOANS OR EXTENSIONS OF CREDIT, AND OF ALL
NOTICES AND DEMANDS OF ANY KIND TO WHICH THE UNDERSIGNED MAY BE ENTITLED,
INCLUDING, WITHOUT LIMITATION, NOTICE OF ADVERSE CHANGE IN THE COMPANY’S
FINANCIAL CONDITION OR OF ANY OTHER FACT WHICH MIGHT MATERIALLY INCREASE THE
RISK OF THE UNDERSIGNED AND (II) PRESENTMENT TO OR DEMAND OF PAYMENT FROM ANYONE
WHOMSOEVER LIABLE UPON ANY OF THE OBLIGATIONS, PROTEST, NOTICES OF PRESENTMENT,
NON-PAYMENT OR PROTEST AND NOTICE OF ANY SALE OF COLLATERAL SECURITY OR ANY
DEFAULT OF ANY SORT.


 


NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY THE UNDERSIGNED HEREUNDER, OR
ANY SETOFF OR APPLICATION OF FUNDS OF THE UNDERSIGNED BY ANY CREDITOR PARTY, THE
UNDERSIGNED SHALL NOT BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF SUCH
CREDITOR PARTY AGAINST THE COMPANY OR AGAINST ANY COLLATERAL OR GUARANTEE OR
RIGHT OF OFFSET HELD BY SUCH CREDITOR PARTY FOR THE PAYMENT OF THE OBLIGATIONS,
NOR SHALL THE UNDERSIGNED SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR
REIMBURSEMENT FROM THE COMPANY IN RESPECT OF PAYMENTS MADE BY THE UNDERSIGNED
HEREUNDER, UNTIL ALL AMOUNTS OWING TO THE CREDITOR PARTIES BY THE COMPANY ON
ACCOUNT OF THE OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL AND THE PURCHASERS’
OBLIGATION TO EXTEND CREDIT PURSUANT TO THE DOCUMENTS HAS BEEN IRREVOCABLY
TERMINATED.  IF, NOTWITHSTANDING THE FOREGOING, ANY AMOUNT SHALL BE PAID TO THE
UNDERSIGNED ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL OF THE

 

3

--------------------------------------------------------------------------------



 


OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL AND THE PURCHASERS’ OBLIGATION TO
EXTEND CREDIT PURSUANT TO THE DOCUMENTS SHALL NOT HAVE BEEN TERMINATED, SUCH
AMOUNT SHALL BE HELD BY THE UNDERSIGNED IN TRUST FOR THE CREDITOR PARTIES,
SEGREGATED FROM OTHER FUNDS OF THE UNDERSIGNED, AND SHALL FORTHWITH UPON, AND IN
ANY EVENT WITHIN TWO (2) BUSINESS DAYS OF, RECEIPT BY THE UNDERSIGNED, BE TURNED
OVER TO THE AGENT IN THE EXACT FORM RECEIVED BY THE UNDERSIGNED (DULY ENDORSED
BY THE UNDERSIGNED TO THE AGENT, IF REQUIRED), TO BE APPLIED AGAINST THE
OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN SUCH ORDER AS THE AGENT MAY
DETERMINE, SUBJECT TO THE PROVISIONS OF THE DOCUMENTS.  ANY AND ALL PRESENT AND
FUTURE DEBTS, OBLIGATIONS AND LIABILITIES OF THE COMPANY TO ANY OF THE
UNDERSIGNED ARE HEREBY WAIVED AND POSTPONED IN FAVOR OF, AND SUBORDINATED TO THE
FULL PAYMENT AND PERFORMANCE OF, ALL PRESENT AND FUTURE DEBTS AND OBLIGATIONS OF
THE COMPANY TO THE CREDITOR PARTIES.


 


SECURITY.  ALL SUMS AT ANY TIME TO THE CREDIT OF THE UNDERSIGNED AND ANY
PROPERTY OF THE UNDERSIGNED IN ANY CREDITOR PARTY’S POSSESSION OR IN THE
POSSESSION OF ANY BANK, FINANCIAL INSTITUTION OR OTHER ENTITY THAT DIRECTLY OR
INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH, SUCH CREDITOR PARTY (EACH SUCH ENTITY, AN
“AFFILIATE”) SHALL BE DEEMED HELD BY SUCH CREDITOR PARTY OR SUCH AFFILIATE, AS
THE CASE MAY BE, AS SECURITY FOR ANY AND ALL OF THE UNDERSIGNED’S OBLIGATIONS
AND LIABILITIES TO THE CREDITOR PARTIES AND TO ANY AFFILIATE OF THE CREDITOR
PARTIES, NO MATTER HOW OR WHEN ARISING AND WHETHER UNDER THIS OR ANY OTHER
INSTRUMENT, AGREEMENT OR OTHERWISE.


 


REPRESENTATIONS AND WARRANTIES.  EACH OF THE UNDERSIGNED HEREBY JOINTLY AND
SEVERALLY REPRESENTS AND WARRANTS (ALL OF WHICH REPRESENTATIONS AND WARRANTIES
SHALL SURVIVE UNTIL ALL OBLIGATIONS ARE INDEFEASIBLY SATISFIED IN FULL AND THE
DOCUMENTS HAVE BEEN IRREVOCABLY TERMINATED), THAT:


 


CORPORATE STATUS.  IT IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY, AS THE CASE MAY BE, DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF FORMATION INDICATED ON THE SIGNATURE
PAGE HEREOF AND HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO OWN ITS PROPERTY
AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED.


 


AUTHORITY AND EXECUTION.  IT HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THIS GUARANTY AND HAS
TAKEN ALL NECESSARY CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE
CASE MAY BE, ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
GUARANTY.


 


LEGAL, VALID AND BINDING CHARACTER.  THIS GUARANTY CONSTITUTES ITS LEGAL, VALID
AND BINDING OBLIGATION ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING THE
ENFORCEMENT OF CREDITOR’S RIGHTS AND GENERAL PRINCIPLES OF EQUITY THAT RESTRICT
THE AVAILABILITY OF EQUITABLE OR LEGAL REMEDIES.


 


VIOLATIONS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY WILL NOT
VIOLATE ANY REQUIREMENT OF LAW APPLICABLE TO IT OR ANY CONTRACT, AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS BOUND
OR RESULT IN THE CREATION OR IMPOSITION OF ANY MORTGAGE, LIEN OR OTHER
ENCUMBRANCE OTHER THAN IN FAVOR OF THE AGENT, FOR THE RATABLE BENEFIT OF THE
CREDITOR PARTIES, ON ANY OF ITS PROPERTY OR ASSETS PURSUANT TO THE PROVISIONS OF
ANY OF THE FOREGOING, WHICH, IN ANY OF THE FOREGOING CASES, COULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.


 


CONSENTS OR APPROVALS.  NO CONSENT OF ANY OTHER PERSON OR ENTITY (INCLUDING,
WITHOUT LIMITATION, ANY CREDITOR OF THE UNDERSIGNED) AND NO CONSENT, LICENSE,
PERMIT, APPROVAL OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT TO, OR
REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL

 

4

--------------------------------------------------------------------------------



 


AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF THIS GUARANTY BY IT, EXCEPT TO THE EXTENT THAT THE
FAILURE TO OBTAIN ANY OF THE FOREGOING COULD NOT REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


LITIGATION.  NO LITIGATION, ARBITRATION, INVESTIGATION OR ADMINISTRATIVE
PROCEEDING OF OR BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY, BUREAU
OR AGENCY IS CURRENTLY PENDING OR, TO THE BEST OF ITS KNOWLEDGE, THREATENED
(I) WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS GUARANTY OR (II) AGAINST OR AFFECTING IT, OR ANY OF ITS PROPERTY OR ASSETS,
WHICH, IN EACH OF THE FOREGOING CASES, IF ADVERSELY DETERMINED, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


FINANCIAL BENEFIT.  IT HAS DERIVED OR EXPECTS TO DERIVE A FINANCIAL OR OTHER
ADVANTAGE FROM EACH AND EVERY LOAN, ADVANCE OR EXTENSION OF CREDIT MADE UNDER
THE DOCUMENTS OR OTHER OBLIGATION INCURRED BY THE COMPANY TO THE CREDITOR
PARTIES.


 


SOLVENCY.  AS OF THE DATE OF THIS GUARANTY, IT IS MEETING ITS CURRENT
LIABILITIES AS THEY MATURE.


 


ACCELERATION.


 


IF ANY BREACH OF ANY COVENANT OR CONDITION OR OTHER EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING UNDER ANY AGREEMENT MADE BY THE COMPANY OR ANY OF THE
UNDERSIGNED TO ANY CREDITOR PARTY, OR EITHER THE COMPANY OR ANY OF THE
UNDERSIGNED SHOULD AT ANY TIME BECOME INSOLVENT, OR MAKE A GENERAL ASSIGNMENT,
OR IF A PROCEEDING IN OR UNDER ANY INSOLVENCY LAW SHALL BE FILED OR COMMENCED
BY, OR IN RESPECT OF, ANY OF THE UNDERSIGNED, OR IF A NOTICE OF ANY LIEN, LEVY,
OR ASSESSMENT IS FILED OF RECORD WITH RESPECT TO ANY ASSETS OF ANY OF THE
UNDERSIGNED BY THE UNITED STATES OF AMERICA OR ANY DEPARTMENT, AGENCY, OR
INSTRUMENTALITY THEREOF, OR IF ANY TAXES OR DEBTS OWING AT ANY TIME OR TIMES
HEREAFTER TO ANY ONE OF THEM BECOMES A LIEN OR ENCUMBRANCE UPON ANY ASSETS OF
THE UNDERSIGNED IN ANY CREDITOR PARTY’S POSSESSION, OR OTHERWISE, ANY AND ALL
OBLIGATIONS SHALL FOR PURPOSES HEREOF, AT THE CREDITOR PARTIES’ OPTION, BE
DEEMED DUE AND PAYABLE WITHOUT NOTICE NOTWITHSTANDING THAT ANY SUCH OBLIGATION
IS NOT THEN DUE AND PAYABLE BY THE COMPANY.


 


EACH OF THE UNDERSIGNED WILL PROMPTLY NOTIFY THE AGENT OF ANY DEFAULT BY SUCH
UNDERSIGNED IN ITS RESPECTIVE PERFORMANCE OR OBSERVANCE OF ANY TERM OR CONDITION
OF ANY AGREEMENT TO WHICH THE UNDERSIGNED IS A PARTY IF THE EFFECT OF SUCH
DEFAULT IS TO CAUSE, OR PERMIT THE HOLDER OF ANY OBLIGATION UNDER SUCH AGREEMENT
TO CAUSE, SUCH OBLIGATION TO BECOME DUE PRIOR TO ITS STATED MATURITY AND, IF
SUCH AN EVENT OCCURS, THE CREDITOR PARTIES SHALL HAVE THE RIGHT TO ACCELERATE
SUCH UNDERSIGNED’S OBLIGATIONS HEREUNDER.


 


PAYMENTS FROM GUARANTORS.  THE CREDITOR PARTIES, IN THEIR SOLE AND ABSOLUTE
DISCRETION, WITH OR WITHOUT NOTICE TO THE UNDERSIGNED, MAY APPLY ON ACCOUNT OF
THE OBLIGATIONS ANY PAYMENT FROM THE UNDERSIGNED OR ANY OTHER GUARANTORS, OR
AMOUNTS REALIZED FROM ANY SECURITY FOR THE OBLIGATIONS, OR MAY DEPOSIT ANY AND
ALL SUCH AMOUNTS REALIZED IN A NON-INTEREST BEARING CASH COLLATERAL DEPOSIT
ACCOUNT TO BE MAINTAINED AS SECURITY FOR THE OBLIGATIONS.


 


COSTS.  THE UNDERSIGNED SHALL PAY ON DEMAND, ALL COSTS, FEES AND EXPENSES
(INCLUDING EXPENSES FOR LEGAL SERVICES OF EVERY KIND) RELATING OR INCIDENTAL TO
THE ENFORCEMENT OR PROTECTION OF THE RIGHTS OF THE CREDITOR PARTIES HEREUNDER OR
UNDER ANY OF THE OBLIGATIONS.


 


NO TERMINATION.  THIS IS A CONTINUING IRREVOCABLE GUARANTY AND SHALL REMAIN IN
FULL FORCE AND EFFECT AND BE BINDING UPON THE UNDERSIGNED, AND EACH OF THE
UNDERSIGNED’S SUCCESSORS AND ASSIGNS, UNTIL ALL OF THE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL AND THE PURCHASERS’ OBLIGATION TO EXTEND CREDIT
PURSUANT TO THE DOCUMENTS HAS BEEN IRREVOCABLY TERMINATED.  IF ANY OF

 

5

--------------------------------------------------------------------------------



 


THE PRESENT OR FUTURE OBLIGATIONS ARE GUARANTIED BY PERSONS, PARTNERSHIPS,
CORPORATIONS OR OTHER ENTITIES IN ADDITION TO THE UNDERSIGNED, THE DEATH,
RELEASE OR DISCHARGE IN WHOLE OR IN PART OR THE BANKRUPTCY, MERGER,
CONSOLIDATION, INCORPORATION, LIQUIDATION OR DISSOLUTION OF ONE OR MORE OF THEM
SHALL NOT DISCHARGE OR AFFECT THE LIABILITIES OF ANY UNDERSIGNED UNDER THIS
GUARANTY.


 


RECAPTURE.  ANYTHING IN THIS GUARANTY TO THE CONTRARY NOTWITHSTANDING, IF ANY
CREDITOR PARTY RECEIVES ANY PAYMENT OR PAYMENTS ON ACCOUNT OF THE LIABILITIES
GUARANTEED HEREBY, WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY UNDER
ANY INSOLVENCY LAW, COMMON LAW OR EQUITABLE DOCTRINE, THEN TO THE EXTENT OF ANY
SUM NOT FINALLY RETAINED BY THE CREDITOR PARTIES, THE UNDERSIGNED’S OBLIGATIONS
TO THE CREDITOR PARTIES SHALL BE REINSTATED AND THIS GUARANTY SHALL REMAIN IN
FULL FORCE AND EFFECT (OR BE REINSTATED) UNTIL PAYMENT SHALL HAVE BEEN MADE TO
THE CREDITOR PARTIES, WHICH PAYMENT SHALL BE DUE ON DEMAND.


 


BOOKS AND RECORDS.  THE BOOKS AND RECORDS OF THE AGENT SHOWING THE ACCOUNT
BETWEEN THE CREDITOR PARTIES AND THE COMPANY SHALL BE ADMISSIBLE IN EVIDENCE IN
ANY ACTION OR PROCEEDING, SHALL BE BINDING UPON THE UNDERSIGNED FOR THE PURPOSE
OF ESTABLISHING THE ITEMS THEREIN SET FORTH AND SHALL CONSTITUTE PRIMA FACIE
PROOF THEREOF.


 


NO WAIVER.  NO FAILURE ON THE PART OF ANY CREDITOR PARTY TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY ANY CREDITOR PARTY
OF ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE ANY OTHER OR FUTURE EXERCISE OF
ANY OTHER LEGAL RIGHT, REMEDY OR POWER.  EACH AND EVERY RIGHT, REMEDY AND POWER
HEREBY GRANTED TO THE CREDITOR PARTIES OR ALLOWED IT BY LAW OR OTHER AGREEMENT
SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER, AND MAY BE EXERCISED BY THE
CREDITOR PARTIES AT ANY TIME AND FROM TIME TO TIME.


 


WAIVER OF JURY TRIAL.  EACH OF THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN ANY CREDITOR PARTY, AND/OR ANY OF THE UNDERSIGNED
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO.


 


GOVERNING LAW; JURISDICTION.  THIS GUARANTY CANNOT BE CHANGED OR TERMINATED
ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  EACH OF THE
UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE UNDERSIGNED, ON
THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS
GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS

 

6

--------------------------------------------------------------------------------



 


GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF THE UNDERSIGNED
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE
THE CREDITOR PARTIES FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF ANY CREDITOR PARTY.  EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  EACH OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH
SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


UNDERSTANDING WITH RESPECT TO WAIVERS AND CONSENTS.  EACH GUARANTOR WARRANTS AND
AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH IN THIS GUARANTY IS MADE
VOLUNTARILY AND UNCONDITIONALLY AFTER CONSULTATION WITH OUTSIDE LEGAL COUNSEL
AND WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, WITH THE
UNDERSTANDING THAT EVENTS GIVING RISE TO ANY DEFENSE OR RIGHT WAIVED MAY
DIMINISH, DESTROY OR OTHERWISE ADVERSELY AFFECT RIGHTS WHICH SUCH GUARANTOR
OTHERWISE MAY HAVE AGAINST THE COMPANY, ANY CREDITOR PARTY OR ANY OTHER PERSON
OR ENTITY OR AGAINST ANY COLLATERAL.  IF, NOTWITHSTANDING THE INTENT OF THE
PARTIES THAT THE TERMS OF THIS GUARANTY SHALL CONTROL IN ANY AND ALL
CIRCUMSTANCES, ANY SUCH WAIVERS OR CONSENTS ARE DETERMINED TO BE UNENFORCEABLE
UNDER APPLICABLE LAW, SUCH WAIVERS AND CONSENTS SHALL BE EFFECTIVE TO THE
MAXIMUM EXTENT PERMITTED BY LAW.


 


SEVERABILITY.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY PROVISION OF THIS
GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


AMENDMENTS, WAIVERS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS GUARANTY
NOR CONSENT TO ANY DEPARTURE BY THE UNDERSIGNED THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING EXECUTED BY EACH OF THE
UNDERSIGNED DIRECTLY AFFECTED BY SUCH AMENDMENT AND/OR WAIVER AND THE AGENT.


 


NOTICE.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE UNDERSIGNED, SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE (A) WHEN
DELIVERED, IF BY HAND, (B) THREE (3) DAYS AFTER BEING SENT, POSTAGE PREPAID, IF
BY REGISTERED OR CERTIFIED MAIL, (C) WHEN CONFIRMED ELECTRONICALLY, IF BY
FACSIMILE, OR (D) WHEN DELIVERED, IF BY A RECOGNIZED OVERNIGHT DELIVERY

 

7

--------------------------------------------------------------------------------



 


SERVICE IN EACH EVENT, TO THE NUMBERS AND/OR ADDRESS SET FORTH BENEATH THE
SIGNATURE OF THE UNDERSIGNED.


 


SUCCESSORS.  EACH CREDITOR PARTY MAY, FROM TIME TO TIME, WITHOUT NOTICE TO THE
UNDERSIGNED, SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF
THE OBLIGATIONS AND/OR RIGHTS UNDER THIS GUARANTY.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH CREDITOR PARTY MAY ASSIGN, OR GRANT
PARTICIPATIONS TO, ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES
ALL OR ANY PART OF ANY OF THE OBLIGATIONS.  IN EACH SUCH EVENT, THE CREDITOR
PARTIES, THEIR AFFILIATES AND EACH AND EVERY IMMEDIATE AND SUCCESSIVE PURCHASER,
ASSIGNEE, TRANSFEREE OR HOLDER OF ALL OR ANY PART OF THE OBLIGATIONS SHALL HAVE
THE RIGHT TO ENFORCE THIS GUARANTY, BY LEGAL ACTION OR OTHERWISE, FOR ITS OWN
BENEFIT AS FULLY AS IF SUCH PURCHASER, ASSIGNEE, TRANSFEREE OR HOLDER WERE
HEREIN BY NAME SPECIFICALLY GIVEN SUCH RIGHT.  THE CREDITOR PARTIES SHALL HAVE
AN UNIMPAIRED RIGHT TO ENFORCE THIS GUARANTY FOR ITS BENEFIT WITH RESPECT TO
THAT PORTION OF THE OBLIGATIONS WHICH THE CREDITOR PARTIES HAVE NOT DISPOSED OF,
SOLD, ASSIGNED, OR OTHERWISE TRANSFERRED.


 


JOINDER.  IT IS UNDERSTOOD AND AGREED THAT ANY PERSON OR ENTITY THAT DESIRES TO
BECOME A GUARANTOR HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS
GUARANTY AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF ANY DOCUMENT,
SHALL BECOME A GUARANTOR HEREUNDER BY (X) EXECUTING A JOINDER AGREEMENT IN FORM
AND SUBSTANCE SATISFACTORY TO THE AGENT, (Y) DELIVERING SUPPLEMENTS TO SUCH
EXHIBITS AND ANNEXES TO SUCH DOCUMENTS AS THE AGENT SHALL REASONABLY REQUEST
AND/OR AS MAY BE REQUIRED BY SUCH JOINDER AGREEMENT AND (Z) TAKING ALL ACTIONS
AS SPECIFIED IN THIS GUARANTY AS WOULD HAVE BEEN TAKEN BY SUCH SUCH GUARANTOR
HAD IT BEEN AN ORIGINAL PARTY TO THIS GUARANTY, IN EACH CASE WITH ALL DOCUMENTS
REQUIRED ABOVE TO BE DELIVERED TO THE AGENT AND WITH ALL DOCUMENTS AND ACTIONS
REQUIRED ABOVE TO BE TAKEN TO THE REASONABLE SATISFACTION OF THE AGENT.


 


RELEASE.  NOTHING EXCEPT INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS SHALL
RELEASE ANY OF THE UNDERSIGNED FROM LIABILITY UNDER THIS GUARANTY.


 


REMEDIES NOT EXCLUSIVE.  THE REMEDIES CONFERRED UPON THE CREDITOR PARTIES IN
THIS GUARANTY ARE INTENDED TO BE IN ADDITION TO, AND NOT IN LIMITATION OF ANY
OTHER REMEDY OR REMEDIES AVAILABLE TO THE CREDITOR PARTIES.


 


LIMITATION OF OBLIGATIONS UNDER THIS GUARANTY.  EACH GUARANTOR AND EACH CREDITOR
PARTY (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) HEREBY CONFIRMS THAT
IT IS ITS INTENTION THAT THIS GUARANTY NOT CONSTITUTE A FRAUDULENT TRANSFER OR
CONVEYANCE FOR PURPOSES OF THE BANKRUPTCY CODE, THE UNIFORM FRAUDULENT
CONVEYANCE ACT OF ANY SIMILAR FEDERAL OR STATE LAW.  TO EFFECTUATE THE FOREGOING
INTENTION, EACH GUARANTOR AND EACH CREDITOR PARTY (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY AGREES THAT THE OBLIGATIONS
GUARANTEED BY SUCH GUARANTOR SHALL BE LIMITED TO SUCH AMOUNT AS WILL, AFTER
GIVING EFFECT TO SUCH MAXIMUM AMOUNT AND ALL OTHER (CONTINGENT OR OTHERWISE)
LIABILITIES OF SUCH GUARANTOR THAT ARE RELEVANT UNDER SUCH LAWS AND AFTER GIVING
EFFECT TO ANY RIGHTS TO CONTRIBUTION PURSUANT TO ANY AGREEMENT PROVIDING FOR AN
EQUITABLE CONTRIBUTION AMONG SUCH GUARANTOR AND THE OTHER GUARANTORS (INCLUDING
THIS GUARANTY), RESULT IN THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS GUARANTY
IN RESPECT OF SUCH MAXIMUM AMOUNT NOT CONSTITUTING A FRAUDULENT TRANSFER OR
CONVEYANCE.


 

[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

 

 

 

MCT INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Minnesota

 

 

 

 

 

 

 

MCT ASIA PTE. LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Singapore

 

 

 

 

 

 

 

MCT ASIA (PENANG) SDN. BHD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

--------------------------------------------------------------------------------


 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Malaysia

 

 

 

 

 

 

 

MCT PHILIPPINES.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Philippines

 

 

 

 

 

 

 

BEIJING MCT CO. LTD.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Beijing, China

 

 

 

 

 

 

 

MCT (HONG KONG) LIMITED.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

--------------------------------------------------------------------------------


 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Hong Kong, China

 

 

 

 

 

 

 

ASECO (MALAYSIA) SDN. BHD.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

 

 

Facsimile: (651) 697-4200

 

 

State of Formation: Malaysia

 

--------------------------------------------------------------------------------